PER CURIAM.
The master’s report is very elaborate in findings of fact and conclusions of law regarding the intervention of Randle and others. The master specifically finds as follows;
“I find that the special permission given by the railroad commission to-the Waco & Northwestern Railroad, upon the joint application of said railroad and the Texas Central Railroad, to refund, in addition to its own, also the charges of the Texas Central Railroad, was not mandatory, but simply permissive, and did not require said Waco & Northwestern to refund the whole of the concentration charges of said two railroads.”
This finding is correct, and disposes of the present appeal, rendering it unnecessary to consider other questions raised in the case. The decree appealed from is affirmed.